1 Reported in 205 N.W. 612, 207 N.W. 322.
On October 30, 1925, the following opinion was filed:
In this case the paving proceeding was initiated March 23, 1920. In the list of owners of property affected appeared the name of appellant. The council, in compliance with its charter passed a resolution instructing the city clerk to publish notice to all persons interested in the improvement that they would be heard in the matter on April 13, 1920, at a place stated. The resolution was published as provided by the city charter. On April 13, 1920, a resolution was passed ordering the improvement made. The clerk duly advertised for bids. Later a contract was let. Work began about June 1, 1920. Eight per cent of grading and all the curbing was done in 1920, but no pavement was laid until the spring of 1921 and it was completed June 29, 1921. The assessment was levied August 9, 1921. In the proceedings to enforce delinquent taxes, appellant answered and now appeals from an adverse judgment.
Jurisdiction was acquired by the published notice and was given pursuant to subdivision (b) § 92, c. 8, Special Assessments, Amendment 20 of the charter of the city of Crookston. See section 96, id. Appellant argues that this notice was ineffectual, for the reason that it had no right to be heard in the matter. Its claim in this respect and the merits of this controversy are controlled by the case of Minnesota Transfer Ry. Co. v. City of St. Paul, supra, page 8.
Affirmed.
                            AFTER REARGUMENT.
On February 5, 1926, the following opinion was filed: